DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 11, 2021 has been entered.
This Office Action is also in response to applicant’s amendment filed on November 11, 2021, which has been entered into file.  
By this amendment, the applicant has amended claims 1, 3, 5, 7, 9, has canceled claims 4, 8, 10, 12-14, 16-17 and has newly added claim 21.  
Claims 1-3, 5, 7, 9, 11 and 21 remain pending in this application.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-3, 5, 7, 9, 11 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1, 5 and 9 have been amended to include the phrase “light source comprising a plurality of sub-light sources irregularly arranged in two dimensional array”.  The specification while teaches that the regularly arranged sub-light sources in two dimensional array to produce speckle pattern with uniform density, (please see Figures 3-13), it fails to teach irregularly arranged sub-light sources to produce speckle pattern with uniform density.  Since the speckle, density is directly related to the two-dimensional pattern of the sub-light sources.  The specification does not seem to enable the claims.  
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The scopes of claim 11 is confusing and indefinite since it depends from a canceled claim (claim 10).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 9, 11 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by US patent application publication by Pesach et al (US 2013/0038881 A1).
Claims 1 and 9 have been amended to necessitate the new grounds rejection.  
Pesach et al teaches a method and a diffractive optical element (124, 134 or 154, Figures 9A, 9B and 9C) that is configured to receive two-dimensional pattern beams (please see Figure 8) and generate multi-order diffractive beams (128, please see Figure 9A), wherein the two-dimensional pattern beams are emitted from a structured light projection module.  The structured light projection module includes a light source (100) comprising a plurality of sub-light sources irregularly arranged in a two dimensional array and the two-dimensional pattern beams correspond to the two-dimensional array, (please see Figure 8).  Multi-order diffractive beams are projected to form a speckle pattern on a projection surface that the speckle pattern comprising a plurality of duplicated spot patterns (i.e. tiles 162, with light spots 166, Figures 10A and 10B) wherein each of the plurality of duplicated spot patterns comprises diffractive speckles at a same diffraction order, (please see Figures 10A and 10B).  The irregularly arranged sub-light sources (102) may either inherently or be modified to provides sufficiently uniform density, in particularly by increasing the number of the sub-light sources, the density distribution may be made uniform, (please see Figure 8, the large number of sub-light sources makes the density that is relatively uniform).  Since the speckle density (166) is directly related to the density distribution of the sub-light sources, the large number of the irregularly arranged sub-light sources may either inherently or obvious to be modified to have uniform density to make the speckle density also uniform, (166, please see Figures 8 and 10A) to achieve desired speckle pattern.  The centers of the duplicated spot patterns are respectively placed at positions of diffractive speckles of the diffractive optical element.  Speckles in each of the plurality of duplicated spot patterns are irregularly arranged, (166, Figure 10A), and when the duplicated spot patterns do not overlap with each other.  
As shown in Figures 9A to 9C, it is implicitly true that a distance between the diffractive optical element and the projection surface with the speckle pattern is formed, could be designed as D.  A distance between the light source and the diffractive optical element could be designed as d.  As shown in Figure 8, the average spacing between every two adjacent sub light sources could be designed as n and the size of an area formed by the plurality of sub-light sources can be designed as s.  The relative relationships between the size s and the size S of the light source area identical arrangement of the diffractive optical element and the light source as the instant application, the relationship for M set forth in the claims is either implicitly included or obvious modified by one skilled in the art.  Specifically one can determine and select the error percentages to determine the spacing as desired.  
With regard to claim 9, the method step for receiving the two-dimensional pattern beams  on the diffractive optical element (124, 134 or 154) is implicitly met by the disclosure of Pesach et al, (please see Figures 8-10B).  
With regard to amended claims 2 and 11, the pitch between adjacent duplicated spot patterns is approximately equal to an average spacing between every two adjacent diffracted speckles of the diffractive speckles of the diffractive optical element, (please see Figures 10A and 10B).  
With regard to claims 3 and 21, Pesach et al teaches that diffractive speckles of the diffractive optical element are generated by projecting a single beam from a sub-light source to the projection surface, (please see Figures 8-9C).  

Claim 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Chen et al (PN. 9,946,089) in view of the US patent application publication by Pesach et al (US 2013/0038881 A1).
Claim 5 has been amended to necessitate the new grounds of rejections.    
Chen et al teaches, with regard to amended claim 5, a diffractive optical element (DOE 2564, Figure 25) that is configured to receive a VCSEL beam array (2540) serves as the two-dimensional pattern beams and generate multi-order diffractive beams wherein the two-dimensional pattern beams are emitted from a structure light projection module that the structured light module includes a VCSEL array serves as the light source that is comprised of a plurality of sub-light sources (i.e. each surface emitter in the VCSEL array), arranged in two-dimensional array and the two-dimensional pattern beams correspond to the two-dimensional array.   The diffractive optical element (DOE 2564) receives the two-dimensional pattern beams (2540) that diffracts and projects multi-order diffractive beams to form a speckle pattern on a projection surface the speckle pattern comprising a plurality of duplicated spot patterns (2565), wherein each of the plurality of the duplicated spot patterns comprises diffractive speckles at a same diffraction order, the speckle pattern has a uniform speckle density, (please see 2363, Figure 23).  Centers of the duplicated spot patterns are respectively placed at positions of diffractive speckles of the diffractive optical element.  Chen et al teaches that the duplicated spot patterns are overlapping with each other, (please see Figure 25).  
This reference has met all the limitations of the claim.  It however does not teach explicitly that the plurality of sub-light sources are irregularly arranged in a two dimensional array.  Pesach et al in the same field of endeavor teaches a diffractive optical element (124, 134 or 154, Figures 9A to 9C) receives two-dimensional pattern beams that is generated by a light irregularly arranged sub-light sources as the light source for generating the structured light for the benefit of generated desired speckle pattern.  
AS shown in Figure 25, the distance between the diffractive optical element (2564) and the projection surface D, a distance between the light source and the diffractive optical element (2564) d, are explicitly established.  The size of an area formed by the plurality of sub-light sources (2540) s, and average spacing between adjacent sub-light sources n, are explicitly established.  The relative relationships between the size s and the size S of the light source area at the projection surface can be established as s/d =S/D.  The average spacing between the sub-light sources n and the average spacing N between the sub-light spots at the projection surface can be established as n/d =N/D.  As shown in Figure 25, the duplicated patterns are overlapped to each other.  This means that the average spacing M between adjacent duplicated patterns is proportional to the size S of the light source area at the projection surface.  
One can therefore deduce the average spacing M between adjacent duplicated patterns such as the average spacing between the speckles generated by the same sub-light sources in the adjacent duplicated patterns can be deduced by the geometric relationship via the relationships s/d =S/D and n/d =N/D.  Since the cited Chen et al discloses identical arrangement of the diffractive optical element and the light source as the instant application, the relationship for M 
With regard to claim 7, both Chen et al and Pesach et al teaches that the diffractive speckles of the diffractive optical element are generated by projecting a single beam from a sub-light source to the projection surface, (please see Figure 25 of Chen et al, and Figures 8-9C of Pesach et al).  
 
Claims 1-3, 9, 11 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication by Thuries et al (US 2016/0377414 A1) in view of the Pesach et al (US 2013/0038881 A1).
Claims 1 and 9 have been amended to necessitate the new grounds of rejection.  
Thuries et al teaches a diffraction optical element (4, DOE, Figure 1), is configured to receive two-dimensional pattern beams and generate multi-order diffractive beams wherein the two-dimensional pattern beams are emitted from a structured light projection modules, (lenslet arrays 2 and 3).  The structured light projection module includes a light source (1) comprises a plurality of sub-light sources (please see Figure 1) arranged in a two-dimensional array and the two-dimensional pattern beams correspond to the two-dimensional array.  
Thuries et al teaches that the diffractive optical element (4) is further to project the multi-order diffractive beams to form a speckle pattern on  projection surface the speckle pattern comprising a plurality of duplicated spot patterns (6), wherein each of the plurality of duplicated spot patterns comprises diffractive speckles at same diffraction order.  The centers of the 
This reference has met all the limitations of the claim.  It however does not teach explicitly that the plurality of sub-light sources are irregularly arranged in a two dimensional array.  Pesach et al in the same field of endeavor teaches a diffractive optical element (124, 134 or 154, Figures 9A to 9C) receives two-dimensional pattern beams that is generated by a light source (100) including a plurality of sub-light sources (102, Figure 8) that is irregularly arranged in a two dimensional array.  The diffractive optical element project multi-order diffractive to form a speckle pattern comprising a plurality of duplicated speckle pattern, (tiles 162, Figures 10A and 10B).  The speckles in each of the plurality of duplicated spot patterns are irregularly arranged, (166, Figures 10A and 10B).  It would then have been obvious to one skilled in the art to apply the teachings of Pesach et al to use light source with a plurality of irregularly arranged sub-light sources as the light source for generating the structured light for the benefit of generated desired speckle pattern.  The irregularly arranged sub-light sources (102) may either inherently or be modified to provides sufficiently uniform density, in particularly by increasing the number of the sub-light sources, the density distribution may be made uniform, (please see Figure 8, the large number of sub-light sources makes the density that is relatively uniform).  Since the speckle density (166) is directly related to the density distribution of the sub-light sources, the large number of the irregularly arranged sub-light sources may either inherently or obvious to be modified to have uniform density to make the speckle density also uniform, (166, please see Figures 8 and 10A) to achieve desired speckle pattern.  

With regard to claim 9, the method step for receiving the two-dimensional pattern beams  on the diffractive optical element (4) is implicitly met by the disclosure of Thuries et al in light of Pesach et al, (please see Figure 1 of Thuries et al and Figures 8-10B of Pesach et al).  
With regard to amended claims 2 and 11, the pitch between adjacent duplicated spot patterns is approximately equal to an average spacing between every two adjacent diffracted speckles of the diffractive speckles of the diffractive optical element, (please see Figure 1 of Thuries et al).  
.  

Response to Arguments
Applicant's arguments filed November 11, 2021 have been fully considered but they are not persuasive. Applicant’s arguments are mainly drawn to the newly amended features that have been fully addressed for the reasons stated above.
In response to applicant’s arguments concerning the speckle pattern has uniform speckle density, it is noted that the critical factor for the speckle density to be uniform, is to have large number of the sub-light sources in the light source.  Pesach et al teaches that the light source may include a plurality of sub-light sources or a large number of sub-light sources (102, Figure 8), which may have uniform density and since the speckles (166) in the speckle pattern is the replica of the two dimensional pattern of the sub-light sources, it is within general level skilled in the art to modify the sub-light sources to obtain uniform speckle density as desired.  Furthermore, the cited Chen et al reference indeed teaches that the speckle pattern may have a uniform speckle density.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872